Judgments unanimously affirmed, with costs. Memorandum: The record shows thait respondent re-entered his premises peaceably, but is forcibly excluding appellant tenant from reoeeupying them. Thus, there is no merit to appellant’s claim that it was forcibly evicted. The record also shows that the fire damage to the premises was so extensive (90% of the value thereof) that the landlord was justified in deciding to rebuild and declaring the lease terminated (Corbett V. Spring Garden Ins. Co., 155 N. Y. 389; same case after retrial, opinion 40 App. Div. 628, affd. without opinion, 167 N. Y. 596). (Appeal from judgments of Monroe Trial Term dismissing proceeding to recover real property.) Present — Del Vecchio, J. P., Marsh, Witmer, Gabrielli and Moule, JJ.